Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amendments filed on 8/30/2022 traverses the 112 rejections which are hereby withdrawn.

Response to Arguments
Applicant’s arguments regarding the double patenting rejection have been fully considered but is not persuasive.  
Applicant alleges that Weis, US 2020/0035396 does not disclose “at least one bonding layer, the at least one bonding layer bonding two respective magnetic layers” as recited in claim 1.
The Examiner respectfully submits that Weis discloses this limitation at least at paragraphs  0080 and 0081 (planar elements 120 and dielectric 118).  Therefore, Applicant’s argument that Weis does not disclose this limitation is not persuasive.

Applicant’s arguments with respect to claim 1 have been fully considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/048,663 to Weis (US 2020/0035396, “Weis”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements of Weis are also claimed in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pulugurtha et al. (US 2014/0347157, “Pulugurtha”) in view of Shirai et al. (US 2020/0098504, “Shirai”).

Regarding claim 1, Pulugurtha discloses A component carrier, comprising: a base material stack having at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (Figs. 4f, 6, 13, [0013], [0048], [0056]; the nanomagnetic structure is a base material stack having at least one electrically conductive layer structure at item number 425 and the device substrate 420 which is an electrically insulating layer structure); 
and a magnet stack having a plurality of magnetic layers and at least one bonding layer, the at least one bonding layer bonding two respective magnetic layers (Figs. 4f, 6, 13, [0013], [0048], [0056]; the magnet stack has the nanomagnetic composite films 405 which are a plurality of magnetic layers and the adhesive layer 415 is a bonding layer bonding two respective magnetic layers).
Pulugurtha does not disclose wherein the magnet stack is embedded as an inlay within the base material stack.
Shirai discloses a magnet stack is embedded as an inlay within the base material stack (Fig. 4, [0039], [0040]; the magnetic stack in the multilayer parts 31c and 32c are embedded as an inlay within the base material stack of the core 30c).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Pulugurtha’s component carrier with Shirai’s magnetic stack embedded as an inlay within the base material stack in order to provide an inductor that has reduced eddy current loss while including a core, as suggested by Shirai at [0005].

Regarding claim 2, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 1, above.
Pulugurtha discloses further comprising at least one of the following features:
wherein the at least one bonding layer is temperature-stable, at least up to a temperature of 300° C;
wherein the at least one bonding layer comprises or consists of epoxy resin;
wherein at least part of the magnetic layers is made of nanocrystalline magnetic material (Figs. 4f, 6, 13, [0013], [0048], [0056]; the nanomagnetic composite films 405 is nanocrystalline magnetic material);
wherein at least part of the magnetic layers comprises an iron-silicon compound;
wherein at least part of the magnetic layers has a magnetic permeability of at least 10000.

Regarding claim 3, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 1, above.
Pulugurtha discloses a coil structure coupled with the magnet stack (Fig. 3, patterning inductor coil formation).

Regarding claim 4, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 3, above.
Pulugurtha discloses further comprising at least one of the following features:
wherein the coil structure is arranged as a planar coil, in particular spirally formed;
wherein the coil structure comprises a plurality of helical windings and/or a plurality of annular windings;
wherein the coil structure comprises or consists of copper and/or material of the at least one electrically conductive layer structure (Fig. 7, [0050]; the coil structure comprises copper).

Regarding claim 5, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 1, above.
Pulugurtha discloses further comprising at least one of the following features:
at least one surface mounted component;
wherein a thickness of a respective one of the at least one bonding layer is in a range between 1 μm and 20 μm (claim 3 - wherein the adhesive layer has a thickness ranging from about 0.2 to about 4 microns);
wherein a thickness of a respective one of the magnetic layers is in a range between 3 μm and 70 μm;
wherein an entire thickness of the magnet stack is in a range between 100 μm and 1 mm;
wherein the magnet stack is formed as an annulus;
wherein a dielectric disc inserted as an inlay in a central through hole of the annulus;
wherein at least part of dielectric material in contact with at least part of the magnetic layers has a thermal conductivity of at least 1 W/mK;
wherein the magnet stack extends only along a sub-portion of a lateral and/or a vertical extension of the base material stack.

Regarding claim 6, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 1, above.
Pulugurtha discloses wherein the magnet stack has at least one gap  (Fig. 12 – the magnet stack has an air gap).

Regarding claim 7, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 6, above.
Pulugurtha discloses wherein the at least one gap is filled with a dielectric solid material or is an air gap (Fig. 12 – the magnet stack has an air gap).

Regarding claim 8, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 1, above.
Pulugurtha discloses wherein the component carrier forms at least one of a group consisting of a wireless charger, an inductor, a transformer, and a power converter (Fig. 13 – the component carrier forms an inductor).

Regarding claim 9, Pulugurtha in view of Shirai discloses the claimed invention as applied to claim 1, above.
Pulugurtha discloses further comprising at least one of the following features:
at least one component surface mounted on and/or embedded in the base material stack, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip;
wherein the at least one electrically conductive layer structure comprises at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten;
wherein the at least one electrically insulating layer structure comprises at least one of a group consisting of resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier is shaped as a plate (Fig. 13 – the component carrier is shaped as a plate);
wherein the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate;
wherein the component carrier is configured as a laminate-type component carrier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847